IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00407-CR

FREDDIE WALLACE,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 05-03424-CRF-272


                           MEMORANDUM OPINION

       Freddie Wallace attempts to appeal the trial court’s denial of his motion for

appointment of counsel pursuant to article 64.01(c) of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (West 2006). The decision to

deny appointed counsel is not an "appealable order" under Rule 25.2(a)(2) of the Texas

Rules of Appellate Procedure. Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App.

2010). Thus, we have no jurisdiction to consider Wallace’s claim that the trial court erred

in denying his request for appointed counsel. Id.; see TEX. R. APP. P. 25.2(a)(2).
        Accordingly, this appeal is dismissed.1



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 7, 2016
Do not publish
[CR25]




1
 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the Court of
Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal Appeals within
30 days after either the day the court of appeals' judgment was rendered or the day the last timely motion
for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).

Wallace v. State                                                                                    Page 2